Bigelow, J.
The whole argument of the counsel for the plaintiff is founded on a fallacy. A license under Eev. Sts. c. 47, authorizing a person to retail spirituous and intoxicating liquors, does not create any contract between him and the government. It bears no resemblance to an act of incorporation, by which, in consideration of the supposed benefit to the public, certain rights and privileges are granted by the legislature to individuals, under which they embark their skill, enterprise and capital. The statute regulating licensed houses has, a very different scope and purpose. It was intended to restrain and prohibit the indiscriminate sale of certain articles deemed to be injurious to the welfare of the community. The effect of a license was merely to permit a person to carry on the trade under certain regulations, and to exempt him from the penalties provided for unlawful sales. It therefore contained none of the elements of a contract. The sum paid for it was merely nominal. And there was no agreement, either express or implied, that it should be irrevocable. On the contrary, it is manifest that this statute, like those authorizing the licensing of theatrical exhibitions and shows, sales of fireworks, Eev. Sts. c. 58, sales by auction, Eev. Sts. e. 29, and other similar enactments, was a mere police regulation, intended to regulate trade, prevent injurious practices, and promote the good order and welfare of the community, and liable to be modified and repealed whenever m the judgment of the legislature it failed to accomplish these objects.

Judgment for the plaintiff for the smaller sum.